Citation Nr: 1011952	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acne of the back, head, 
face, and neck.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a travel Board hearing in July 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for acne of the 
back, head, face, and neck, on a direct basis, to include as 
a result of exposure to Agent Orange during service.  

In this regard, the Veteran's DD 214 confirms his service in 
the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  Moreover, as a matter of law, the 
Veteran is presumed to have been exposed to Agent Orange 
during this service.  Id.  Additionally, because skin 
blemishes like acne are observable by lay person, the Board 
finds that the Veteran is both competent and credible to 
reported that the had had these skin problems since his 
service in the Republic of Vietnam.  Davidson v. Shinseki, 
581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002).  Moreover, not only does the post-service private and 
VA treatment records document the Veteran's complaints and 
treatment for acne but they include opinions that the acne 
may be due to the claimant's exposure to Agent Orange while 
serving in the Republic of Vietnam.  See, for example, letter 
from Jeffrey D. Rettig, D.O., dated in March 2007; VA 
treatment records dated in May 2004 and June 2004.  
Furthermore, the United States Court of Appeals for the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

The Board notes that, while a review of the claims file is 
not required, see Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008), a bare conclusion unsupported by a rationale and/or 
clinical evidence prevents the Board from assessing the 
probative value of the opinion.  Therefore, because the 
record includes competent evidence of a current disability, 
presumed exposure to Agent Orange during service in the 
Republic of Vietnam, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service but insufficient 
competent and probative medical evidence upon which to base a 
decision, the Board finds that a remand for a VA examination 
is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions: 

1.  The RO/AMC should schedule the 
Veteran for a VA dermatological 
examination to determine the etiology of 
the claimant's acne.  The claims files 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed 
to this remand.  All necessary tests 
should be accomplished.  Thereafter, 
based on a review of the record on appeal 
and an examination of the Veteran, the 
examiner should state whether the 
Veteran's acne is at least as likely as 
not (meaning likelihood of at least 50%) 
related to his military service, to 
include his presumed exposure to 
herbicides during his service in the 
Republic of Vietnam.  

Note 1:  In providing an answerer to the 
above question, the examiner should 
comment on the private and VA opinions 
found in the record regarding the 
claimant's acne being caused by his 
exposure to Agent Orange while serving in 
the Republic of Vietnam

Note 2:  In providing an answerer to the 
above question, the examiner is advised 
that the term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The RO/AMC should thereafter review 
the examination report and make certain 
that it is in full compliance with the 
above remand directions.  If not, it 
should be sent back for an addendum.  See 
Stegall v. West, 11 Vet. App. 268 (1998 
(holding that where the remand orders of 
the Board are not satisfied, the Board 
itself errs in failing to ensure 
compliance).  

3.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court's) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002); and 38 
C.F.R. § 3.159 (2009).  

4.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claim.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond to the SSOC, the 
appeal should be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

